qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc it a - plr-101732-00 date date in re legend a b c date date date date date statute x y z state dear this letter is in response to your request for a ruling submitted on behalf of a and her husband b regarding the tax treatment of a damage award they received pursuant to a settlement agreement with c you request a ruling that the entire award will be excludable from a’s and b’s gross_income under sec_104 of the internal_revenue_code facts c and c’s corporation employed a in various capacities from date through date from date through date a was c’s full-time driver and accompanied c on many trips early in this period c acted in a friendly manner toward a after a while however c began a slow progression of attempts to make sexual contact with a and made several suggestive or lewd remarks in a’s presence also early in this period c plr-101732-00 physically touched a but these contacts did not result in any observable bodily harm eg cuts bruises etc to a’s body or cause extreme pain to a later while on a road trip c assaulted a causing what a represents was extreme pain the first pain incident after the first pain incident a began to have headache and digestive problems but two doctors could not find anything physically wrong your ruling_request does not assert that these problems were due to the first pain incident or prior events on a subsequent road trip c also assaulted a cutting her and biting her the first physical injury a became executive director of c’s household around date during this period c physically and sexually assaulted a in one assault c cut a as a result of another series of c’s assaults a suffered skin discoloration and swelling accompanied by extreme pain for which a received medical treatment from a doctor on date a terminated her employment with c a subsequently retained the services of a law firm which presented c with a complaint the complaint alleged that c inflicted emotional and physical harm on a a’s complaint asserted causes of action including sex discrimination and reprisal under statute battery and intentional infliction of emotional distress the complaint also specifically requested leave to amend the complaint to add a claim for punitive_damages for a’s common_law claims the complaint does not refer to claims for interest on date c executed the settlement agreement with a and b under which c agreed to pay dollar_figurez to settle all claims of a and b the settlement agreement did not allocate the proceeds to any of the claims statute permits claimants to sue for discrimination in employment on account of sex including sexual harassment and reprisal under sections x and y of statute a claimant may recover damages for mental anguish and suffering likewise state law permits a claimant to recover damages for humiliation and disgrace in an action for assault and battery law and analysis sec_61 provides in general that gross_income means all income from whatever source derived sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness sec_104 also provides that for purposes of sec_104 emotional distress shall not be treated as a physical injury however sec_104 also provides that the preceding plr-101732-00 sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in sec_213 or b that is attributable to emotional distress sec_1_104-1 of the income_tax regulations provides in part that the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution in 515_us_323 the supreme court of the united_states court held that two independent requirements must be met for a recovery to be excluded from income under former sec_104 first the underlying cause of action giving rise to the recovery must be based upon tort or tort type rights in 504_us_229 the court concluded that in order for the first requirement to be met the relevant cause of action must provide the availability of a broad range of damages such as damages for emotional distress pain and suffering second the damages must be received on account of personal injuries or sickness in schleier the court illustrated the application of the second requirement by way of an example in which a taxpayer who is injured in an automobile accident sues for medical_expenses pain suffering and emotional distress that cannot be measured with precision and lost wages the court explained that the second requirement would be met for recovery_of the medical_expenses for injuries arising out of the accident the amounts for pain suffering and emotional distress and the lost wages as long as the lost wages resulted from the time in which the taxpayer was out of work due to the injuries sustained in the accident revrul_85_97 1985_2_cb_50 concerns a taxpayer who received damages in settlement of suit for injuries he suffered when he was struck by a bus the taxpayer’s complaint alleged that as a direct result of being struck by the bus he had been unable to pursue normal employment activities and had lost wages had suffered and would continue to suffer great pain of body and mind and loss of earning capacity and had incurred and would incur hospital and doctors’ bills the ruling concludes that the entire amount of the settlement received by the taxpayer was excludable from gross_income as amounts received on account of personal injuries under former sec_104 section of the small_business job protection act of the act restricted the exclusion_from_gross_income provided by sec_104 to amounts received on account of personal physical injuries or physical sickness emphasis added plr-101732-00 h_r conf_rep no 104th cong 2d sess provides the following explanation of the amendment made by the act the house bill also specifically provides that emotional distress is not considered a physical injury or physical sicknessdollar_figure thus the exclusion_from_gross_income does not apply to any damages received other than for medical_expenses as discussed below based on a claim of employment discrimination or injury to reputation accompanied by a claim of emotional distress because all damages received on account of physical injury or physical sickness are excludable from gross_income the exclusion_from_gross_income applies to any damages received based on a claim of emotional distress that is attributable to physical injury or physical sickness in addition the exclusion_from_gross_income specifically applies to the amount of damages received that is not in excess of the amount_paid for medical_care attributable to emotional distress footnote of the conference_report states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such distress h_r conf_rep no pincite in this case state law actions under statute and in battery permit recovery for a broad range of damages of the kind described in burke such as damages for emotional distress and humiliation thus a and b received their damages in a settlement agreement that is in lieu of a suit or action based on tort or tort type rights within the meaning of sec_1_104-1 the term personal physical injuries is not defined in either sec_104 or the legislative_history of the act however we believe that direct unwanted or uninvited physical contacts resulting in observable bodily harms such as bruises cuts swelling and bleeding are personal physical injuries under sec_104 see black’s law dictionary rev 4th ed which defines the term physical injury as bodily harm or hurt excluding mental distress fright or emotional disturbance in this case c’s uninvited and unwanted physical contacts with a prior to the first pain incident did not result in any observable harms eg bruises cuts etc to a’s body or cause a pain further it is not represented that the medical treatment that a received after the first pain incident for headaches and digestive problems were related to events that occurred with or prior to that incident thus any damages a received for events occurring prior the first pain incident are not received on account of personal physical injuries or physical sickness under sec_104 however according to the representations submitted a suffered several physical injuries within a relatively short_period of time commencing with the first physical injury thus under the facts of this case damages a and b received under the settlement agreement for pain suffering emotional distress and reimbursement of medical plr-101732-00 expenses that are properly allocable to the period beginning with the first physical injury are attributable to and linked to the physical injuries a suffered and were received on account of personal physical injuries or physical sickness under sec_104 finally damages a and b received under the settlement agreement that are properly allocable to punitive_damages are includible in their gross_income a portion of damages received may be properly allocable to punitive_damages notwithstanding that a settlement agreement is entered into prior to a jury’s award of punitive_damages see burditt v commissioner tcmemo_1999_117 and revrul_85_98 1985_2_cb_51 holding based strictly on the information submitted and each of the representations made we conclude that - i damages that a and b received under the settlement agreement that are properly allocable to events prior to the first pain incident are not received on account of personal physical injuries or physical sickness under sec_104 and are includible in their gross_income under sec_61 and ii damages that a and b received under the settlement agreement for pain suffering emotional distress and reimbursement of medical_expenses that are properly allocable to the period beginning with the first physical injury are excludable from their gross_income under sec_104 except for amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year and iii damages that a and b received under the settlement agreement that are properly allocable to punitive_damages are includible in their gross_income under sec_61 a copy of this letter should be attached to any income_tax return to which it is relevant except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under dollar_figure of revproc_2000_1 2000_1_irb_5 a letter_ruling will not ordinarily be issued because of the factual nature of the problem because the perception of pain is essentially subjective it is a factual matter therefore pursuant to dollar_figure of revproc_2000_1 we cannot rule whether damages properly allocable to the first pain incident a physical contact that did not manifest itself in the form of a cut bruise or other similar bodily harm were received on account of personal physical injuries or physical sickness in addition no opinion is expressed concerning the percentage of the damages received that is excludable from income under sec_104 under sec_4 of rev plr-101732-00 proc 2000_1_irb_103 the service will not ordinarily issue a ruling whether an allocation of a settlement award including a lump sum award between back pay compensatory_damages and punitive_damages is a proper allocation for federal_income_tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure or revproc_2000_1 2000_1_irb_46 or any successor however if the taxpayer can demonstrate that the criteria in dollar_figure of revproc_2000_1 2000_1_irb_47 are met a letter_ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely heather c maloy associate chief_counsel income_tax accounting by___________________________ michael j montemurro senior technician reviewer branch
